DETAILED ACTION
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification includes claim numbers in paragraph 0007.  As the claims can change during prosecution of the application, the disclosure would thus change based on the current language.  Therefore, the scope of the specification would change thereby causing confusing as to what the original disclosure contains.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (“while also avoiding expensive and complex modifications to the spinning position”). 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “the first zone” in line 2-3 and “the second zone” in line 4, which should be “a first zone” and “a second zone” respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “for all-around take-up of the air-spun yarn”.  It is unclear what is meant by “all-around take-up”.  The examiner is interpreting this to mean that the nozzle opening accepts the yarn.
Claim 3 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 4 recites the limitation "the nozzle surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if “the nozzle surface” refers to the spinning nozzle.  It is further unclear if the claim is intended to depend on claim 3.
Claim 4 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 5 recites the limitation "the structure elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if the claim is intended to depend from claim 4 which includes a recitation of structure elements. 

Claim 5 lists multiple nozzle surfaces and then recites “or a combination”.  The claim does not specify what the combination refers to.  The examiner is interpreting this to mean “a combination thereof” which includes any combination of the previously recited nozzle surface structures.
Claim 6 recites the limitation "the nozzle surface" in lines 3, 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if “the nozzle surface” refers to the spinning nozzle.  It is further unclear if the claim is intended to depend on claim 3.
Claim 6 recites the limitation "the entire circumference" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Furthermore, the navel has not been describes as circular such that it is not inherent that the navel would have a circumference. 
Claim 7 recites the limitation "the nozzle opening" in line 1-2, 4, and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is 
Claim 7 recites the limitation "the central longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 7 recites the limitation "the protruding structure elements" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this claim is intended to depend from a different claim such as 6 or 4.
Claim 8 recites the limitation "the central longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 8 recites the limitation "the nozzle opening" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is unclear if this refers to the spinning nozzle or the navel.  Further it is unclear if this claim is intended to depend from claim 2.
Claim 9 recites “a yarn” in line 2.  However, “a yarn” is already recited in claim 1, line 1 such that it is unclear if claim 9 is attempting to recite that the air spinning machine must produce a yarn separate from that of claim 1, or if it refers to the same yarn in claim 1.  The examiner has interpreted “a yarn” as referring to the same yarn in claim 1. 

Claim 9 recites “a fed fiber band” in line 2.  However, “a fed fiber band” is already recited in claim 1, line 1 such that it is unclear if claim 9 is attempting to recite that the air spinning machine must produce a yarn from a separate fed fiber band from that of claim 1, or if it refers to the same fed fiber band in claim 1.  The examiner has interpreted “a fed fiber band” as referring to the same fed fiber band in claim 1. 
Claim 11 recites “a navel”, “an outlet opening”, “an air spinning nozzle”, “a spinning position”, and “an air-spun yarn”.  Each of terms have already been utilized in claim 1 such that it is unclear if the claim attempts to recite a second element of each of these limitations or if the claim attempts to refer back to the limitations of claim 1.  The examiner has interpreted this to refer back to the limitations of claim 1.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (US 5809764).
Regarding claim 1, Baba describes a spinning position (see Fig. 5) for producing a yarn from a fed fiber band, with an air spinning nozzle (tip 23a) with an inlet opening (see annotated portion of Fig. 3 below) for the fed fiber band and an outlet area (see annotated portion of Fig. 3) with an outlet opening (opening is point where the cross section changes) for the air-spun yarn, characterized in that a navel (see annotated Fig. 3) is arranged in the outlet area downstream of the outlet opening in the yarn take-off direction for (what follows is a recitation of intended use) modifying the surface finish of the spun yarn (fully capable of modifying the surface finish because the strand can contact the surface). 

    PNG
    media_image1.png
    726
    849
    media_image1.png
    Greyscale

Regarding claim 2, Baba describes the navel has a nozzle opening (the junction between the nozzle and the navel is the nozzle opening) for all-around take-up of the air-spun yarn (accepts all the yarn).  
Regarding claim 3, Baba describes the navel has a structured nozzle surface (see annotated Fig. 3) in the area of the nozzle opening for (what follows is intended use) mechanical interaction with the surface of the yarn to be modified (fully capable of interacting with the yarn).  

Regarding claim 8, Baba describes that the navel is fixed so as to be rotatable about the central longitudinal axis of the nozzle opening (spindle 23 is rotatable, col. 2, ll. 8-11).  
Regarding claim 9, Baba describes an air spinning machine (see Fig. 1) with at least one spinning position according to claim 1 for (what follows is a recitation of intended use) producing a yarn from a fed fiber band (see Fig. 1, fully capable of producing a yarn from a fed fiber band).  
Regarding claim 10, Baba describes a method for producing a yarn with a modified surface finish, comprising: air spinning of a yarn from a fiber band (sliver S) by an air spinning nozzle (spun via tip 23a), and guiding of the air-spun yarn through a navel (see annotated Fig. 3 above) for (what follows is intended use) modifying the yarn surface as the air-spun yarn is taken from the air spinning nozzle (fully capable of modifying the surface finish because the strand can contact the surface).  
Regarding claim 11, Baba describes a method of using a navel (see annotated Fig. 3 above) in the outlet area behind an outlet opening of an air spinning nozzle of a spinning position according to claim 1 for (what follows is a recitation of intended use) .
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (JP2002227042) (cited by Applicant).
Regarding claim 1, Nakayama describes a spinning position for producing a yarn from a fed fiber band (see Fig. 2), with an air spinning nozzle (spinning nozzle member 2’) with an inlet opening (see annotated Fig. 4 below) for the fed fiber band and an outlet area (see annotated Fig. 4 below) with an outlet opening (see annotated Fig. 4 below) for the air-spun yarn, characterized in that a navel (airflow generator 3) is arranged in the outlet area (see annotated Fig. 4 below) downstream of the outlet opening in the yarn take-off direction for (what follows is a recitation of intended use) modifying the surface finish of the spun yarn (is fully capable of modifying the surface finish of the spun yarn).

    PNG
    media_image2.png
    460
    755
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    342
    377
    media_image3.png
    Greyscale

Regarding claim 5, the spinning position of Nakayama includes that the structure elements (see annotated Fig. 5) protruding from the nozzle surface are formed as a spiral, rings, crosses, notches, grooves, squares, circles, dots, other elevations (is at least an “other” elevation), or a combination.  
Regarding claim 6, the spinning position of Nakayama includes that several zones of protruding structure elements differing from one another (see annotated portion of Fig. 4 below, the zones are different because they are in different locations) are arranged on the nozzle surface, each of the zones extending over the entire .

    PNG
    media_image4.png
    474
    451
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include outlet nozzles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732         
                                                                                                                                                                                               
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732